Citation Nr: 1329203	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from 
October 1997 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After reviewing the record, the Board finds that additional 
evidentiary development is needed before proceeding to 
evaluate the merits of the Veteran's claims.  

In this case, the Veteran contends that he has current 
bilateral hearing loss and tinnitus as the result of being 
exposed to the loud noise of mortar rounds during training 
exercises while serving as a mortarman in the Army.  The 
Veteran's DD Form 214 lists his primary specialty as 
indirect fire infantryman, and exposure to loud noise during 
training exercises is consistent with the circumstances and 
conditions of his service; therefore, the Board finds the 
Veteran's account of military noise exposure credible.  

Also, the Veteran has competently reported that he 
experiences tinnitus (i.e., ringing in the ears), and a 
February 2002 private treatment record includes a finding of 
conductive hearing loss bilaterally.  Therefore, there is 
evidence of record that indicates that the Veteran has 
current tinnitus, as well as a current hearing loss 
disability.  The Board also observes that there is evidence 
that the Veteran has had a long history of ear problems 
since childhood, which may be related to the claimed 
disabilities.  See, e.g., February 2002 letter from Dr. A.S.  
The Veteran has not yet been afforded with a medical 
examination and a medical opinion has not been obtained in 
connection with the claims.  In consideration of the 
foregoing, and the heightened duty to assist in this case 
due to missing service treatment records, the Board finds 
that a remand for a VA medical examination with a medical 
opinion is necessary.    

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate 
VA examination to assess the current 
nature and etiology of tinnitus and a 
hearing loss disability.  
 
All relevant documents should be made 
available to and reviewed by the examiner 
in rendering the opinion.  The examiner 
should confirm that the record was 
reviewed. An interview of the Veteran 
regarding his relevant medical history, 
audiological examination, and all tests 
and studies required to respond to the 
following questions should be performed.  

Based on review of the appropriate 
records, the examiner should provide the 
following medical opinions:

a)  Did the Veteran's tinnitus and/or 
hearing loss disability clearly and 
unmistakably (i.e., obviously and 
manifestly) exist prior to service 
entrance in October 1997?  Please 
explain the answer, noting the 
Veteran's long history of ear problems 
since childhood.  See, e.g., February 
2002 letter from Dr. A.S.  

b)  For any preexisting tinnitus and/or 
hearing loss disability, was the 
preexisting disability clearly and 
unmistakably (i.e., obvious and 
manifest) not aggravated (permanent 
worsening beyond normal progress) 
during active service?  

c)  Assuming for purposes of this 
question that tinnitus and/or a hearing 
loss disability did not preexist 
service, is it as likely as not (i.e., 
a probability of 50 percent or greater) 
that the current tinnitus and/or 
hearing loss disability is causally or 
etiologically related to active duty 
service?  Please explain the answer, 
noting the Veteran's exposure to loud 
noise during training exercises as an 
indirect fire infantryman in the Army.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The examiner is requested to provide a 
rationale for any opinion provided.  In 
answering all questions, the examiner 
should review all evidence of record, 
including the Veteran's reports and 
history, not just medical documents.  In 
responding to these questions, the 
examiner should note that temporary or 
intermittent flare-ups of a pre-existing 
disease are not sufficient to be 
considered "aggravation in service" unless 
the underlying condition, in contrast with 
symptoms, has worsened.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.

2.   Thereafter, the remanded claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and the representative should be 
provided with an appropriate time for 
response. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).


